Citation Nr: 1502888	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for a left shoulder disability in excess of 10 percent from November 1, 2010 through November 17, 2013.

2.  Entitlement to an initial rating for a left shoulder disability in excess of 20 percent from November 18, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to October 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From November 1, 2010 to November 17, 2013, the Veteran's left shoulder disability was manifested by subjective weakness, swelling, giving away, lack of endurance, flare-ups, and full range of motion with objective pain.

2.  Since November 18, 2013, the Veteran's left shoulder disability has been manifested by flexion limited to 90 degrees, abduction limited to 90 degrees, internal rotation limited to 45 degrees, and external rotation limited to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left shoulder disability have not been met since the award of service connection.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200, 5201, 5202, 5203 (2014).

2.  The criteria for an evaluation in excess of 20 percent for a left shoulder disability have not been met since November 18, 2003.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5200, 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for a higher rating, the Veteran Claims Assistance Act of 2000 (VCAA) requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA's duty to notify has been satisfied through a notice letter dated in May 2010, that informed the Veteran of his duty and the VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 

U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service and post-service treatment records pertinent to the claim on appeal have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in June 2010 and November 2013 for the left shoulder disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.   § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disability as they involved physical examination of the Veteran, a review of the Veteran's pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Higher Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left shoulder disability was assigned a 10 percent evaluation from November 1, 2010, and a 20 percent evaluation from November 18, 2013 under 38 C.F.R. § 4.71a, DC 5203, and then DC 5201.  See the rating decisions of December 2010 and February 2014, respectively.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective November 1, 2010.

The record shows that the Veteran is right-hand dominant.  Under DC 5200, to merit the next higher rating under the General Rating Formula of 30 percent, there must be favorable ankylosis of the scapulohumeral articulation of the major upper extremity, with abduction limited to 60 degrees (i.e., the ability of reaching the mouth and the head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200. 

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the minor arm at shoulder level, or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is contemplated for limitation of the major arm midway between side and shoulder level.  A 40 percent disability rating is warranted for limitation of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, a 20 percent disability rating is contemplated for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding at the shoulder level (i.e., malunion of the humerus with moderate deformity).  A 30 percent disability is contemplated for recurrent dislocation of the scapulohumeral joint, guarding, or impairment of the humerus (i.e., malunion of the humerus with marked deformity).  A 50 percent disability is contemplated for fibrous union of the humerus.  A 60 percent disability is contemplated for nonunion of the humerus (i.e., false flail joint), and an 80 percent disability is contemplated for loss of the head of the humerus (i.e., flail shoulder).  38 C.F.R. § 4.71a, DC 5202.  

Under DC 5203, a 10 percent disability rating is contemplated for impairment of the clavicle or scapula manifested by malunion.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  A 20 percent disability rating is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability rating may also be assigned for dislocation of the clavicle or scapula.  Additionally, a 20 percent rating is the highest rating that may be assigned under DC 5203.

Normal range of motion of the shoulder is 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

November 1, 2010 to November 17, 2013

The Veteran asserts, through his representative, that his left shoulder disability is more severe than the current 20 percent rating reflects.  Additionally, with respect to the 10 percent rating assigned from November 1, 2010 to November 17, 2013, the Veteran asserts that it is neither a requirement nor expected that he would demonstrate all criteria set forth by the rating schedule.  Therefore, during this period, they argue that the higher 20 percent evaluation was for application.  See November 2014 Appellant's Brief.

The Veteran was afforded a VA examination in June 2010 to evaluate his left shoulder disability.  The examiner diagnosed left shoulder subacromion bursitis, status post repair of a torn rotator cuff with degenerative changes.  The Veteran reported his injury had its onset during active service in 1992, when he was injured while changing a vehicle tire.  He reported having had surgery for a labral tear repair of the left shoulder in 2002 and SLAP repair of the left shoulder in 2004.  He reported symptoms of weakness, swelling, giving away, and lack of endurance of his left shoulder.  He also reported fatigability, pain and spontaneous flare-ups precipitated by physical activity, which occurred two to three times weekly.  Flare-ups persisted for one day, and also caused functional impairment to include pain when lifting and turning.  He reported the inability to reach objects above the shoulder or sleep on his left side due to pain.  Examination revealed full range of motion and tenderness on palpation, with no subluxation, instability, or malalignment.  The examiner's report reflects objective evidence of pain of the left shoulder at all ranges of motion and at rest.  There was no objective evidence of additional limitation of the joint due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays taken of the shoulder were normal.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability warrants a rating higher than a 10 percent evaluation from November 1, 2010 to November 17, 2013.  To merit the next higher rating of 20 percent there must be either impairment of the clavicle or scapula, manifested by nonunion with loose movement, or dislocation of the clavicle or scapula.  There has been no showing of malunion, nonunion, or dislocation.  As discussed, the June 2010 VA examination report shows full range of motion with objective pain, therefore, these findings closely approximate no more than the criteria for a 10 percent evaluation under DC 5201.

November 18, 2013 to Present

The Veteran was afforded another VA examination in November 2013.  Upon examination, he denied having flare-ups and there was no was evidence of ankylosis, tenderness, or pain on palpation of the left shoulder.  Following repetitive testing, the examiner noted flexion to 90 degrees, abduction to 90 degrees (i.e. at the shoulder level), internal rotation to 45 degrees, and external rotation to 45 degrees, with objective evidence of painful motion.  Functional loss to include less movement than normal was also noted, with additional limitation of range of motion of the left shoulder and arm following repetitive testing.  Muscle strength was measured at 5/5.  Shoulder abduction was measured at 5/5 and shoulder forward flexion was also measured at 5/5.  The shoulder was not ankylosed.  

The Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 30 percent under DC 5201, the minor extremity requires a showing of arm limitation to 25 degrees from the side.  Such a limitation has not been shown even when functional loss due to pain is taken into account.  As noted, the Veteran has been able to move his arm, even after repetitive testing, in a way that it moves to the shoulder level.  His muscle strength testing is normal, which appears to suggest that he continues to use the arm and consequently has not experienced muscle atrophy due to disuse.  This strongly suggests that his arm function has not been so disabling as to warrant the highest rating for limitation of motion.  Consequently, even when considering the functional impairments due to pain, less movement than normal, etc., the evidence does not show that his impairment is tantamount to limitation of motion to 25 degrees from the side.

There has been no evidence of ankylosis of the scapulohumeral articulation or other impairment of the humerus (i.e., where the scapula and humerus move as one piece).  Although the medical evidence of record reflects decreased range of motion with pain, the record does not suggest that the Veteran's arm and shoulder appear to 
be fixed or immobile (in fact, as .  Also, during the November 2013 VA examination the Veteran denied flare-ups.  

The Board notes the Veteran's symptoms have included pain on rest and movement at the shoulder level, however, the examiners noted no evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity), recurrent dislocation of the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder).  Therefore, a higher rating under DC 5202 is not warranted.

The Board acknowledges the Veteran's assertions regarding the severity of his left shoulder disability, and finds these statements to be competent, credible, and probative, as the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the lay statements of record against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more probative weight to the VA examiners who identified the specific level of disability according to the relevant DCs.  Thus, his opinions are outweighed by the objective medical evidence of record, which shows that he is not entitled to a higher rating for his left shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the most probative evidence of record does not support the assignment of a rating in excess of 20 percent for the Veteran's left shoulder disability at any point during the period after November 17, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher rating for a left shoulder disability is not warranted, and the claim must be denied. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is 
whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that the severity of the Veteran's service-connected left shoulder disability is fully contemplated by the rating criteria.  There is nothing exceptional about the disability.  The symptoms experienced by the Veteran are specifically contemplated by the schedule.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to a higher rating for a left shoulder disability.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

An initial rating for a left shoulder disability in excess of 10 percent from November 1, 2010 to November 17, 2013 is denied.

An initial rating for a left shoulder disability in excess of 20 percent from November 18, 2013 is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


